Citation Nr: 1435087	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee strain.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

This appeal was previously before the Board in October 2012, at which time the claim was remanded for additional development.  

As noted in the Board's previous remand, the issue of entitlement to an effective date earlier than April 29, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  As it does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ), it is hereby again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board remanded the appeal for an addendum opinion that adequately contemplated whether the Veteran demonstrated any additional functional impairment of the right knee.  Although an addendum report was obtained in November 2012, it is inadequate for rating purposes.  In this regard, the VA examiner checked the box for "weakened movement" but did not check the box to identify the knee affected.  Additionally, it is unclear whether excess fatigability was present, as the examiner checked the box for the right knee under this category but did not check the box for "excess fatigability" itself.   As a result of these ambiguous findings, clarification is needed.  See 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Additionally, despite the fact that the VA examiner indicated that there was no additional limitation in range of motion of the knee following repetitive-use testing, the examiner noted that there was indeed functional loss, functional impairment, or additional limitation of motion after repetitive use that specifically included "less movement than normal."  As the latter finding suggests reduced range of motion following repetitive use, a remand is required for the VA examiner to ascertain "the extent to which[] motion was limited by any of the DeLuca factors," as requested in the Board's previous remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In light of the above, on remand, the Veteran should be provided with a new examination that adequately addresses limitation of function of the right knee after repetition in terms of additional degrees of limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a new VA examination of the right knee.  The entire claims file (i.e., both the paper claims file and any relevant medical electronic records) should be made available to and be reviewed by the clinician.  

The examiner must report all pertinent symptomatology and findings in detail, and accomplish any indicated diagnostic tests.  In addition, the examiner is directed to clarify the November 2012 addendum report with regard to the "weakened movement" and "excess fatigability" findings, as outlined above.  Furthermore, the examiner is directed to describe any additional functional impairment (which was noted in the November 2012 addendum report, including having "less movement than normal") in terms of additional degrees of limitation of motion.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

